                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-047-KDB-DCK

 MICHAEL COLE,                                      )
                                                    )
                    Plaintiff,                      )
                                                    )
        v.                                          )          ORDER
                                                    )
 ANDREW WEATHERMAN and DAVID                        )
 NEEL BRAWLEY, in their individual and              )
 official capacities, and LAKE NORMAN               )
 VOLUNTEER FIRE AND RESCUE                          )
 DEPARTMENT,                                        )
                                                    )
                  Defendants.                       )
                                                    )


       THIS MATTER IS BEFORE THE COURT sua sponte regarding the parties’ “Proposed

Pretrial Order And Case Management Plan” (Document No. 17). This matter has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C §636(b), and immediate review is

appropriate.

       The parties’ “Proposed Pretrial Order And Case Management Plan” (Document No. 17)

was filed on July 10, 2019, and appears on the docket of the case as a “Certification Of Initial

Attorney Conference And Discovery Plan.”           This filing, however, does not fulfill all the

requirements of Local Rule 16.1 or the Court’s form “Certification And Report Of Fed. R. Civ. P.

26(f) Conference And Discovery Plan.” See www.ncwd.uscourts.gov/local-forms/civil-forms.

       Based on the foregoing, the undersigned will direct counsel for the parties to file the Court’s

form “Certification And Report Of Fed. R. Civ. P. 26(f) Conference And Discovery Plan,” and

using that as a guideline, the Court will then issue its “Pretrial Order And Case Management Plan.”

Id.
       IT IS, THEREFORE, ORDERED that the parties shall file a “Certification And Report

Of Fed. R. Civ. P. 26(f) Conference And Discovery Plan” on or before July 31, 2019.

       SO ORDERED.



                             Signed: July 23, 2019




                                                2
